Case: 3:21-cr-00045-MJN Doc #: 4 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

 

WESTERN DIVISION
UNITED STATES OF AMERICA, oo A
CASE NO. § 21 f 4506
Plaintiff,
JUDGE
a. WALTER H. RICE
INDICTMENT
MICHAEL MILLER, 18 U.S.C. §§ 922(j) and 924(a)(2)
Defendant. =
| eae)
oO
THE GRAND JURY CHARGES: we
COUNT 1 D
COUNT I a

[18 U.S.C. §§ 922(j) and 924(a)(2)]

Between on or about June 18, 2018, and on or about June 19, 2018, in the Southern District

of Ohio, the defendant, MICHAEL MILLER, knowingly possessed a stolen firearm, which had

been shipped and transported in interstate and foreign commerce, knowing and having reasonable
cause to believe the firearm was stolen.

All in violation of 18 U.S.C. §§ 9224) and 924(a)(2).

A TRUE BILL

f 5 / SIGAreT>
FOREPERSON

VIPAL J. PATEL
Acting United States Attorney

fon A. SAUNDERS

Assistant United States Attorney
